Citation Nr: 1311234	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of wounds to the left leg. 

2.  Entitlement to service connection for degenerative arthritis of the back, claimed as residuals of a back injury, to include as secondary to residuals of wounds to the right leg.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from October 1949 to May 1954 and from January 1968 to June 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which, in pertinent part, denied service connection for residuals of wounds to the left leg and for degenerative arthritis of the lumbar spine.  

In June 2010 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In August 2010 and June 2012, the Board remanded the claims for service connection for residuals of wounds to the left leg and degenerative arthritis of the back, claimed as residuals of a back injury, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claims (as reflected in a December 2012 supplemental statement of the case (SSOC)), and returned these matters to the Board.  

Despite the prior characterization of the claim for service connection for degenerative arthritis of the back, claimed as residuals of a back injury, as will be discussed in the remand below, the Veteran has recently asserted that his back disability is related to the  residuals of wounds to the right leg. The right leg wound residuals were service connected as a result of the June 2012 Board decision.   Accordingly, this claim has been recharacterized as reflected on the title page.  

A June 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, reflects that the Veteran had named the American Legion as his representative.  In a July 2012 statement, the Veteran stated, "The American Legion is not my representative at this time.  I do not live in Arizona now, I live in Clearwater, Florida."  The Board sent the Veteran a letter in February 2013 advising him that, in light of the above, his wishes as to representation were unclear.  The Veteran was given the opportunity to authorize the American Legion, or another organization or person, to represent him.  The letter advised the Veteran that review of his case would be delayed for 30 days to give him time to appoint another representative or to advise the Board that he wanted to represent himself.  The letter informed him that if he did not respond within 30 days, the Board would assume that he wished to represent himself, and would resume with review of his appeal.  The Veteran did not respond to the February 2013 letter, thus, he is representing himself in this appeal.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent SSOC.  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for degenerative arthritis of the back, claimed as residuals of a back injury, to include as secondary to residuals of wounds to the right leg, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided below has been accomplished.

2.  The Veteran has a current left leg scar which was incurred in service.  






CONCLUSION OF LAW

The criteria for the establishment of service connection for a residual of a wound to the left leg, specifically, a scar, are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

The Merits of the Claim

The Veteran asserts that he has a left leg disability related to service.  In his August 2006 claim for service connection, he reported sustaining wounds to the legs from hostile fire in May 1953 and described current pain in his legs. Considering the pertinent evidence of record in light of the law, the Board finds that service connection for a residual of a wound to the left leg, specifically, a scar, is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Available service treatment records reflect that, in October 1949, the Veteran presented with complaints of a swollen left leg.  No abnormality was observed on examination.  In May 1953 the Veteran was seen for abrasions to the right and left knees after his Jeep overturned.  The abrasions were cleaned and dressed.  A June 1968 service treatment record reflects that the Veteran was to be followed for back and leg trouble.  In a January 1976 statement, a fellow service member, D.H.H., reported that he was at the aid station in May 1953 when the Veteran was treated for wounds to the hands and legs.  D.H.H. stated that the Veteran had reported that his Jeep had been blown off the road by incoming artillery or mortar fire.  In an August 1995 statement, another fellow service member, S.J.G., stated that he was wounded in Korea in June 1953 and the Veteran carried him through enemy fire to safety.  

During a September 2007 VA examination, the Veteran reported that he was involved in a Jeep accident in 1951, when his Jeep overturned; resulting in abrasions to his hands and legs.  

During the June 2010 hearing, the Veteran described two in-service Jeep accidents, occurring in 1951 and 1953.  He testified that his left leg was initially injured in 1949 during maneuvers, when he struck his leg in some manner when going down a hill.  

Post-service VA treatment records include complaints of pain in the left leg, as reflected during VA treatment in July 2012.  

The Veteran was afforded a VA examination in September 2012 to evaluate his claimed left leg disability.  While the Veteran reported constant radicular pain in his legs during a back examination, and the examiner commented that he had mild radicular pain in the right and left legs, examination of the left leg was normal.  The examiner noted that the Veteran reported an injury to his left leg in 1949 in service, which was treated as a sprain.  He reported that his left leg pain never resolved and was currently constant.  He denied interval injury.  Following examination, the examiner commented that the Veteran had injuries to his bilateral shins in service and right distal tibia was already service connected.  However, the examiner observed that there was a well-healed non-tender abrasive scar remnant on the Veteran's left tibia.  There was no tenderness to palpation.  While the left knee exhibited limited range of motion, the examiner commented that this was not secondary to the Veteran's shin.  He added that ankle range of motion and objective examination were each normal.  

The examiner opined that the Veteran's claimed left leg condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that service treatment records documented only swelling of the left leg and there was no objective evidence of abnormality on examination aside from the healed abrasive scar which was not symptomatic.  

The Veteran has a current left leg disability, specifically, a scar, as demonstrated on VA examination in September 2012.  Thus, the first element of the successful service connection claim is satisfied.  The evidence also documents an injury to the left leg in service, as the Veteran received treatment for abrasions to the left knee in May 1953.  He has also reported an injury to the left leg in 1949 and service treatment records do document that he presented with complaints of a swollen left leg in October 1949; although no abnormality was observed on examination.  In addition, the Veteran has provided a lay statement from a fellow service member in support of his assertion that he suffered wounds to the legs during service.  
	
The only question remaining for resolution is whether there exists a medical nexus between the Veteran's current left leg scar and service. The only medical opinion addressing the question is the September 2012 opinion discussed above.  While the examiner opined that the Veteran's claimed left leg condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, he also commented that the Veteran had injuries to his bilateral shins in service and observed a well-healed non-tender abrasive scar remnant on the Veteran's left tibia.  The examiner explained that the basis for his opinion that the Veteran's claimed left leg condition was less likely than not related to service was the fact that there was no objective evidence of abnormality on examination, aside from the healed abrasive scar which was not symptomatic.  

The remnant abrasive scar, though described as healed and asymptomatic by the September 2012 VA examiner, constitutes a current left leg disability.  The VA examiner indicated that this current scar was a remnant of an injury to the shin in service.  Thus, the September 2012 opinion provides probative evidence that supports a nexus between the Veteran's current left leg scar and service.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a residual of a wound to the left leg, specifically, a scar, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board does not express any opinion as to the severity of the Veteran's left leg scar disability.  The assignment of a disability rating is to be considered separately from the matter of entitlement to service connection.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).   Therefore, the RO will later determine in the first instance an appropriate disability rating to assign the Veteran's left leg disability.


ORDER

Service connection for a residual of a wound to the left leg, specifically, a scar, is granted.  


REMAND

As noted, the Veteran's right leg disorder was recently granted service connection. Given that factor, and the Veteran's recent assertions, the Board is compelled to again remand the claim. 

As an initial matter, the record reflects that the current claims file is a rebuilt file.  The Veteran was advised of this fact in a July 2005 letter from the St. Petersburg RO.  Additionally, the Veteran's complete service records are not available.  In April 2000, the RO requested the Veteran's service personnel records from the National Personnel Records Center (NPRC).  The NPRC responded in July 2000 that the records were fire-related and the requested documentation was not a matter of record.  In April 2012, the AMC advised the Veteran that a portion of his service treatment records had not been obtained due to a fire at the NPRC.  

When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The AMC/RO has previously addressed the Veteran's assertion that his claimed back disability is related to service.  In his July 2008 NOD, the Veteran asserted that he suffered a right leg injury in service, and subsequently underwent an operation in 1956 in which a locus nail was put in his right leg.  He added that the nail was removed in 1959, which left his right leg 3/4 of an inch shorter than his left.  He stated that the Bay Pines VA Medical Center (VAMC) had previously built up his right shoe, but had stopped doing so, which was why his back was out of line.  An August 2010 VA examination report includes the Veteran's report of sustaining a right leg fracture during his 1953 Jeep accident.  He added that, in 1956, his right leg gave out and he sustained a new fracture which required surgery.  The VA examiner stated that, as a result of the injuries sustained to the right lower extremity (the accident in 1953 and the giving way requiring surgery in 1956) the Veteran had shortening of the right lower extremity.  




In the June 2012 decision, the Board noted the Veteran's assertions, including his contention that, after his 1959 surgery, VA had initially issued him a built-up shoe to compensate for his leg length discrepancy, but this was later discontinued, causing him to develop back problems.  In that decision, the Board noted that post-service medical documents confirmed that the Veteran had a right leg disorder, variously diagnosed, including shortening of the right lower extremity.  The Board found that residuals of wounds to the right leg were related to the Veteran's service, and service connection was granted.    

The RO has not specifically addressed the matter of the entitlement to service connection for a back disability as secondary to service-connected residuals of wounds to the right leg.  To avoid any prejudice to the Veteran, a remand for consideration of the claim for service connection under this alternate theory of entitlement, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

An additional medical opinion is also necessary.  The August 2010 VA examiner diagnosed the Veteran's back disability as lumbar disc degeneration and opined that there was nothing he could date back to the Veteran's military service.  Thus, he concluded that the Veteran's low back problems were related to aging and not to any accidents or incidents in service, like the Jeep accidents or alleged injury in 1949.  In June 2012, the Board found this VA examination report to be inadequate to decide the claim for service connection for a back disability, as the VA examiner focused solely on the Veteran's lumbar spine and ruled out a relationship between the Veteran's current lumbar spine disorder and active service on the basis that there was nothing to date back to military service.  

However, as noted in June 2012, the examiner did not consider:  (1) an in-service x-ray report of the Veteran's thoracic spine, dated June 1951, which shows slipping of the spurs of the bodies of all thoracic vertebrae; (2) service treatment records dated June 1968, confirming back problems; (3) the Veteran's reports of lay-observable in-service and post-service back symptoms; and (4) VA treatment records dated in the 1990s, years prior to the filing of this claim, which include the Veteran's reports of an in-service back injury occurring in Korea.

The Board remanded the claim to afford the Veteran a new VA examination.  The examiner was instructed to record in detail the Veteran's history of injuries to the lumbar and thoracic spine and associated symptoms; opine whether any lumbar or thoracic spine disorder was related to the Veteran's active service (either period), including documented in-service thoracic spine and other back abnormalities and/or any reported back injuries and symptoms.  If the examiner determined that the Veteran's lumbar or thoracic spine disorder was not related to his active service, he was instructed to opine as to whether the Veteran's back disorder (thoracic or lumbar) preexisted his second period of active service and increased in severity therein.  

The Veteran underwent another VA examination in September 2012.  The examiner stated that the Veteran had been diagnosed with lumbar degenerative disc disease.  He noted that the Veteran reported an injury to the low back in service in the 1950s which was treated as a sprain.  The Veteran indicated that his pain had never resolved and he described current constant pain in the low back and radicular pain in the legs.  He denied interval injury.  Following examination, the examiner opined that the Veteran's claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the Veteran most likely had age associated and age appropriate lumbar and thoracic degenerative disc disease; adding that his symptoms were referable to the lumbar spine and he did not report thoracic symptoms at the time of examination or in the past.  The examiner commented that the radiographic report from service was of limited value without being able to see the film and its finding was insignificant.  He concluded by noting that the abnormality noted in that study was in the thoracic spine, which had never been symptomatic.  

Despite the Board's June 2012 instructions, the VA examiner did not provide an opinion as to whether the Veteran's back disorder preexisted his second period of service and then increased in severity.  Significantly, in a statement received in April 2007, the Veteran stated that he was not hurt during his service in the Navy (his second period of active duty).  Rather, he stated that he was discharged from the Navy because the injury he incurred in the Army (his first period of active duty) was aggravated.  A June 1951 X-ray study of the thoracic spine (from the first period of active duty) revealed what appeared to be slipping of the spurs of the bodies of all the thoracic vertebrae, posteriorly.  A June 1968 service treatment record (from the second period of active duty) reflects that the Veteran was to be followed for back and leg trouble.  The Veteran was discharged from service later that month.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the claims file should be returned to the September 2012 VA examiner to obtain a supplemental opinion.  The AMC/RO should arrange for the Veteran to undergo VA examination ONLY if the physician who conducted the September 2012 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  An August 2005 VA treatment record indicates that the Veteran was seeing a non-VA physician, Dr. M.D., in Clearwater.  A December 2006 VA treatment record indicates that the Veteran was seeing another private physician, Dr. B., in Sun City.  In March 2007, he reported seeing this physician on a yearly basis.  

In letters dated in May 2011 and July and September 2012, the AMC requested that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for each private physician or hospital from whom he had received treatment so VA could obtain his treatment records.  In an April 2012 statement, the Veteran reported that the VA hospitals were the only ones at which he had received treatment; he had submitted all the records he had; and he did not have any additional records to submit.  In September 2012, the Veteran reported that the only doctors he had gone to for the last 20 years or more were the doctors at the Bay Pines and Phoenix VAMCs.  

VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A 38 C.F.R. § 3.159.  Nevertheless, as the claim is being remanded, the Veteran should be afforded an additional opportunity to identify and provide releases to enable VA to obtain any additional medical evidence which is pertinent to his claim for service connection for a back disability.    

Further, in light of the recharacterization of this claim, the Veteran should be furnished VCAA notice regarding the expanded claim.

Finally, the most recent VA treatment records currently available for the Board's review are dated in December 2012. On remand, the AMC/RO should obtain any more recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for degenerative arthritis of the back, claimed as residuals of a back injury, to include as secondary to residuals of wounds to the right leg.



2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Bay Pines VAMC, dated since December 2012, as well as records from Dr. M.D. in Clearwater (as identified during VA treatment in August 2005) and Dr. B. in Sun City (as identified during VA treatment in December 2006).  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that conducted the September 2012 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's back disorder preexisted his second period of active service and increased in severity therein.  




The examiner must also provide an opinion as to whether the Veteran's back disorder was caused by OR aggravated (chronically worsened) by his service-connected residuals of wounds to the right leg, to include shortening of the right leg.  

In providing this opinion, the examiner should specifically consider the in-service x-ray report of the Veteran's thoracic spine, dated June 1951, which shows slipping of the spurs of the bodies of all thoracic vertebrae; service treatment records dated June 1968, confirming back problems; and the Veteran's reports of lay-observable in-service and post-service back symptoms.  

If further examination of the Veteran is necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


